UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer  Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the date of 13 May, 2011 ALLIED IRISH BANKS, public limited company   Bankcentre, Ballsbridge, Dublin 4, Republic of Ireland Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- For Immediate Release 13th May 2011 ALLIED IRISH BANKS, P.L.C. ISSUE OF ORDINARY SHARES TO NPRFC As a result of the operation of a "Dividend Stopper" in one of its Capital Instruments, Allied Irish Banks, p.l.c. ("AIB") [NYSE:AIB] is precluded from paying dividends on certain of its securities. As a result, the annual cash dividend on the National Pensions Reserve Fund Commission's (NPRFC) €3.5bn preference shares, amounting to €280m, due today 13th May, will not be paid. In these circumstances, under its articles of association, AIB becomes obliged to issue and allot ordinary shares to the NPRFC equal in value to the amount of the dividend that would otherwise have been payable. As a consequence, AIB will be issuing and allotting 1,209,155,030* ordinary shares to the NPRFC by way of bonus issue. This number of shares is equal to the aggregate cash amount of the annual dividend of €280m on the NPRFC's holding of preference shares, divided by the average price per share in the 30 trading days prior to today's date (€0.23156 per share). 484,902,878 shares have been issued and allotted today. The remainder will be issued and allotted following the annual general meeting at which a resolution will be proposed increasing AIB's authorised share capital. Application will be made in due course for the listing of all of these new shares. Once this issue of shares is complete, the total number of AIB ordinary shares in issue will be 13,455,007,742. The NPRFC would then hold c. 93.5%, (currently c. 92.8%), of the enlarged issued share capital of the Bank. * before application of late issuance adjustment that may apply -ENDS- For further information please contact: Alan Kelly Catherine Burke General Manager, Corporate Services Head of Corporate Relations and Communications AIB Group AIB Group Dublin Dublin Tel: +353-1-6412162 Tel: +353-1-6413894 email: alan.j.kelly@aib.ie email: catherine.e.burke@aib.ie Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  ALLIED IRISH BANKS, p.l.c. (Registrant) Date 13 May, 2011 By: Bernard Byrne Chief Financial Officer Allied Irish Banks, p.l.c.
